Citation Nr: 0433202	
Decision Date: 12/15/04    Archive Date: 12/21/04	

DOCKET NO.  03-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In that decision, the RO granted service 
connection, and a 30 percent evaluation for post-traumatic 
stress disorder, effective from April 8, 1997, the date of 
receipt of the veteran's claim.  In that same decision, the 
RO granted service connection for chronic tinnitus.  The 
veteran voiced his disagreement only with the assignment of 
the aforementioned 30 percent evaluation for service 
connected post-traumatic stress disorder.  Accordingly, that 
is the sole issue currently before the Board.  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is currently productive of no more than occupational 
and social impairment, with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, and recent events).  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the case at hand, in correspondence of April 2003, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the increased rating 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any further evidence in his possession that 
pertains to the claim.  In addition, the veteran was provided 
a Statement of the Case (in May 2003) apprising him of 
various VA actions in his case.  

The Board is cognizant of the United States Court of Appeals 
for Veterans Claims' (hereinafter "the Court") recent holding 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that 
Veterans Claims Assistance Act (VCAA) notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  However, 
under the circumstances of this case, the Board is of the 
opinion that the RO's compliance with the VCAA notice 
provisions subsequent to the initial unfavorable decision (in 
May 2002) is not prejudicial to the veteran.  See Pelegrini 
supra.

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After notice was 
provided, the case was readjudicated, and a Statement of the 
Case was provided to the appellant.  In that regard, the 
veteran was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a Decision Review 
Officer, or before a Veterans Law Judge at the RO, or in 
Washington, D.C.  In point of fact, the veteran offered 
testimony before a Decision Review Officer at the RO in April 
2000.  He has been provided with notice of the appropriate 
laws and regulations, and given notice of what evidence he 
needed to submit, as well as what evidence the VA would 
secure on his behalf.  Moreover, the veteran was given ample 
time to respond.  Accordingly, notwithstanding Pelegrini, to 
allow the appeal to continue would not be prejudicial to the 
veteran.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA and private treatment records, and VA 
medical examination reports.  Under the facts of this case, 
"the record has been fully developed" with respect to the 
issue on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Accordingly, adjudication of this claim 
poses no risk of prejudice to the veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has had sufficient 
notice of the type of information needed to support his 
claim, and of the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

Private medical records covering the period from October 1990 
to May 1996 show treatment during that time for 
cardiovascular difficulties, and for various other medical 
problems.  In correspondence of October 1990, the veteran's 
private physician wrote that the veteran had a history of 
chronic low back problems which limited his activity.  

In correspondence of April 1991, that same physician 
indicated that a Thallium stress test had revealed a 
perfusion defect involving both the inferior and posterior 
regions of the veteran's left ventricle consistent with right 
coronary artery occlusion.  

In correspondence of March 1993, the veteran's private 
physician indicated that the veteran suffered from acute low 
back syndrome, with cervical and lumbar somatic dysfunction, 
left sciatic neuritis, and left groin pain.  In the opinion 
of the veteran's physician, the veteran's present condition 
was causally related to an injury in March 1991, which had 
rendered the veteran "totally disabled and unable to work."  

In correspondence of September 1993, the veteran's private 
physician wrote that the veteran suffered from coronary 
artery disease.  

VA outpatient treatment records covering the period from May 
1995 to July 1996 show treatment during that time for anxiety 
and associated "sleep problems."  

VA records covering the period from April 1998 to April 2000 
show treatment during that time for various psychiatric 
problems.  In an entry of January 1999, it was noted that, 
while the veteran had experienced his "best holidays" in a 
long time, he continued to have a problem with isolation and 
procrastination.  Also noted were problems with increased 
anxiety and anger.  According to the veteran, his symptoms 
increased when he did not come to counseling.  Also noted was 
that the veteran had been substitute teaching at the local 
high school "a couple of times a week."  

During the course of outpatient treatment in June 1999, it 
was noted that the veteran had taken an early retirement due 
to neck and back injuries on the job.  

At the time of an RO hearing in April 2000, the veteran 
offered testimony regarding symptomatology attributable to 
his post-traumatic stress disorder.

On VA psychiatric examination in August 2001, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  At the time of examination, the veteran's medical 
record was significant for coronary artery disease, 
hypertension, and obesity, though the veteran mentioned none 
of these problems.  Reportedly, in 1974, the veteran had 
begun a job as a patrolman with the local police department, 
from which he retired on disability in 1992 as a result of an 
injury sustained in a struggle with a citizen.  Reportedly, 
at that time, the veteran had twisted his neck and suffered 
some damage to that area.  

On mental status examination, the veteran was well oriented.  
His speech was clear, and he was easy to engage.  At the time 
of examination the veteran was generally calm.  He denied the 
presence of delusions, hallucinations, manic symptoms, or 
suicidal ideation.  While at one time in his life, the 
veteran had given some thought to suicide, he realized that 
if he did hurt himself, his wife would be left without a 
pension.  Insight and judgment seemed adequate, and both 
attention and concentration were good.  When further 
questioned, the veteran stated that he remained hypervigilant 
at night, locking all his doors and shutting every shade.  
Also noted were periods of irritability and anger directed at 
the veteran's family.  The veteran commented that he no 
longer "flared up" as much as he had in the past.  However, 
on those occasions when he felt anxious, he would sometimes 
tremble and "feel shaky."  The pertinent diagnoses were post-
traumatic stress disorder, and generalized anxiety disorder, 
with a Global Assessment of Functioning Score of 60.  At the 
time of examination the veteran exhibited social impairment, 
characterized by symptoms of anxiety, sleep impairment, 
suspiciousness, and mild memory loss.  

In an addendum to the aforementioned VA psychiatric 
examination dated in December 2001, it was noted that the 
veteran continued to report intrusive thoughts, sleep 
impairment, hypervigilance, memory loss, and outbursts of 
anger.  

On the more recent VA psychiatric examination in December 
2002, the examiner noted that the veteran's claims folder and 
medical records were available, and had been reviewed.  When 
questioned, the veteran stated that he had no psychiatrist, 
and was not currently seeing a therapist.  According to the 
veteran, he had never been hospitalized for psychiatric 
reasons, nor had he ever made a suicide attempt.  

When further questioned, the veteran stated that he had last 
worked in 1998 delivering car parts.  Reportedly, the veteran 
had become quite irritable, and found it necessary to stop 
working due to his anger.  According to the veteran, he 
enjoyed watching television and reading books, but had no 
friends.  At the time of examination the veteran had no 
history of violence or "assaultiveness," nor was there any 
history of suicide attempts.  

When questioned regarding his symptoms, the veteran stated 
that he experienced nightmares 2 to 3 times per week, and 
often awakened "kicking or strangling his wife."  According 
to the veteran, he avoided watching any Vietnam war movies.  
Also noted were problems with hypervigilance, in addition to 
a "vigorous" startle response.  The veteran reported being 
quite irritable, which, in his opinion, had caused him to 
lose a number of jobs.  

On mental status examination, the veteran was pleasant and 
cooperative, with no evidence of any psychomotor agitation or 
retardation.  His mood was "okay," and his affect full and 
euthymic.  At the time of examination, the veteran's speech 
was within normal limits.  His thought processes appeared 
logical and goal-directed, and his thought content was 
without suicidal or homicidal ideation.  There was no 
evidence of auditory or visual hallucinations, or of 
delusions or paranoia.  The veteran appeared able to maintain 
his activities of daily living without difficulty.  He was 
alert and well oriented, and denied problems with either 
obsessive or ritualistic behavior.  When further questioned, 
the veteran denied memory loss or impairment, and similarly 
denied both panic attacks and impaired impulse control.  The 
pertinent diagnosis was post-traumatic stress disorder, with 
a Global Assessment of Functioning Score of 50.  In the 
opinion of the examiner, the veteran's Global Assessment of 
Functioning Score represented a significant impairment in 
multiple areas of functioning directly related to post-
traumatic stress disorder symptomatology.  

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic disorder.  In pertinent 
part, it is argued that, due solely to the veteran's service-
connected post-traumatic stress disorder, he is essentially 
unemployable, and therefore entitled to a 100 percent 
evaluation.  

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  In the 
present case, in a rating decision of May 2002, the RO 
granted service connection and a 30 percent evaluation for 
post-traumatic stress disorder, effective from April 8, 1997, 
the date of receipt of the veteran's claim.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.  

In the present case, private medical records covering the 
period from October 1990 to May 1996 reveal that, during that 
time, the veteran received treatment not only for coronary 
artery disease, but for various neck and back problems, 
apparently the result of an on-the-job injury.  According to 
the veteran's private physician, as a result of these neck 
and back problems, the veteran had become "totally disabled 
and unable to work" since March of 1991.  Additional evidence 
is to the effect that, in January 1999, the veteran worked as 
a substitute teacher at his local high school "a couple of 
times a week."

The Board observes that, on VA psychiatric examination in 
August 2001, the veteran was well-oriented, with clear speech 
and no evidence of delusions, hallucinations, manic symptoms, 
or suicidal ideation.  Insight and judgment were described as 
adequate, and both attention and concentration were good.  
While at the time of examination, the veteran's short- and 
long-term memory was poor, in the opinion of the examiner, 
the veteran suffered from only a "mild" memory loss.  

As of the time of a more recent VA psychiatric examination in 
December 2002, the veteran stated that he was not currently 
seeing a psychiatrist or a therapist for treatment of his 
service-connected psychiatric disability.  According to the 
veteran, he had never been hospitalized for psychiatric 
reasons, nor had he ever made a suicide attempt.  

On mental status examination, the veteran was pleasant and 
cooperative, with no evidence of psychomotor agitation or 
retardation.  His mood was "okay," and his affect full and 
euthymic.  At the time of examination the veteran's thought 
processes were logical and goal-directed, and his thought 
content without suicidal or homicidal ideation.  There was no 
evidence of auditory or visual hallucinations, or of any 
delusions or paranoia.  In the opinion of the examiner, the 
veteran was able to maintain his activities of daily living 
without difficulty.  The veteran denied both obsessive and 
ritualistic behavior, and similarly denied memory loss or 
impairment.  There was no evidence of any panic attacks, and 
the veteran denied problems with impaired impulse control.  

The 30 percent evaluation currently in effect contemplates 
the presence of post-traumatic stress disorder productive of 
occupational and social impairment, with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003)

An increased rating of 50 percent would require demonstrated 
evidence of occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation would require demonstrated evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfered with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and/or an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation would require evidence of total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communications; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger or hurting oneself or others; 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and/or memory loss for names 
of close relatives, one's own occupation, or one's own name.  
Id.  

As is clear from the above, the 30 percent evaluation 
currently in effect is appropriate, and an increased rating 
is not warranted.  This is particularly the case given the 
fact that, at present, the veteran does not suffer from the 
panoply of symptoms requisite to the assignment of an 
increased evaluation, such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; or 
panic attacks.  Nor is there any evidence that the veteran 
suffers from impaired judgment or abstract thinking, or any 
disturbance of motivation or mood requisite to the assignment 
of an increased evaluation.  While it is true that, on at 
least one occasion, the veteran was described as suffering 
from some impairment of long- and short-term memory, this 
impairment was described as "mild."  

During the course of the appeal the veteran had GAF scores of 
60 and 50.  GAF scores are a scale reflecting the 
'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness.'  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32].  
In pertinent part, a GAF of 41 to 50 indicates serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  A GAF of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupation or 
school functioning.  A GAF of 61 to 70 indicates some mild 
symptoms or some difficulty in social, occupational or school 
functioning, but generally functioning pretty well and has 
some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), it does 
not assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130 (2003).  Thus, GAF scores of 60 and 50 
do not automatically equate to any particular percentage in 
the Rating Schedule; rather, they are but one factor to be 
considered in conjunction with all of the other evidence.

The veteran argues that, as a result of his service-connected 
post-traumatic stress disorder, he is "unemployable," and 
therefore entitled to a 100 percent evaluation.  However, 
based on review of the entire evidence of record, it is clear 
that the veteran's "unemployability" is the result of a 
number of factors, including his physical condition.  
Specifically, a 1993 medical report noted the veteran was 
permanently disabled and unable to work due to back and neck 
disabilities.  

In any case, psychiatric symptomatology attributable solely 
to service-connected post-traumatic stress disorder does not 
nearly approximate the criteria for a 100 percent evaluation, 
or any evaluation in excess of 30 percent.  Accordingly, the 
veteran's claim for increase must be denied.  

The Board has considered the issue of whether the veteran's 
service-connected sinusitis presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's service-connected 
PTSD, in and of itself, interferes markedly with employment 
(i.e., beyond that contemplated in the assigned rating), 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  Specifically, although the evidence notes some 
interference with employment, this has been attributed to 
multiple conditions, and not specifically to his PTSD.  
Furthermore, in the evaluation of his PTSD, the veteran was 
assigned GAF scores ranging from 50 to 60, which indicate 
moderate to severe impairment, not marked impairment.  
Furthermore, the evidence does not establish that the veteran 
has ever required hospitalization for PTSD.  Therefore, in 
the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



